PER CURIAM:
Claimant herein, an attorney at law, seeks to recover the sum of $55.00, the amount of an order entered by the Circuit Court of Roane County, for services rendered by the claimant in a mental hygiene proceeding as provided by West Virginia Code, Chapter 27, Article 5.
As the respondent’s Answer admits the validity and amount of the claim, and sufficient funds remained in respondent’s appropriation for the fiscal year in question from which the obligation could have been paid, the Court makes an award to the claimant in the amount of $55.00.
Award of $55.00.